Title: To Thomas Jefferson from Robert Smith, 17 July 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            July 17th. 1807
                        
                        The letter of W.C.N., which you submitted to my consideration, I have read. His ideas have my unqualified
                            approbation. He concurs, I perceive, with me in two points upon which I, in Cabinet, stood alone—namely, the expediency of
                            an immediate call of Congress & a demand of the punishment of the offending British Officer. Most fervently &
                            sincerely do I wish that the result may shew the incorrectness of my opinion & the propriety of the proposed course. I,
                            however, cannot suppress the inclination, I feel, to avail myself of this occasion to submit to your view the outline of
                            the ground upon which my opinion is founded. Your goodness not only allows, but countenances such frank communications.
                        My reasons for an immediate call of Congress are
                        1st. It has been formally notified to you by her governor that the State of Virginia is actually invaded. And we know that this notification is well founded & that the invasion has been
                            accompanied with injuries & insults further beyond sufferance than even the outrage on the Chesapeake and such as no
                            honorable nation ever did or will passively submit to.
                        2nd. In case of Invasion it is the constitutional duty, not of the State, but of
                            the General Government to repeal such invasion.
                        3d. When a war de facto, as is the case, has been commenced against the U. States, when there is such
                            imminent danger of a formal publick war, when there exists on the part of the U. States such strong justifiable causes of
                            war, and when our Country is in fact invaded by an armed force which the Executive have not the means of controling, we
                            ought to have in function the department of our government to which alone is entrusted the power of deliberating on
                            subjects touching the question of war or peace and of providing the necessary means of repelling invasions.
                        The immediate call of Congress appears to me a duty, not only enjoined by the spirit of our Constitution, but
                            powerfully recommended by considerations of policy.
                        Such a call could not but make in our favor an impression on the British government, as they would thence
                            perceive that we did not mean to let these outrages pass off as did the affair of the Leander.
                        If war should ensue, or rather if hostilities should not cease, our fellow citizens will be extremely
                            impatient & indignant at finding themselves & their government exposed to a continuation of injuries & insults and
                            not using in function Congress, the only department of their government competent to afford them the requisite protection.
                        A measure so awful as the calling of Congress would induce on the part of the British a temper of
                            forbearance, and would at once ensure a more cautious & respectful course of proceeding on our Coast & within our
                            waters. At all events, we cannot avow to the world or to the American people that you did not convene at this crisis the
                            great council of the Nation, because we were afraid it might possibly irritate a Foreign nation and might thus bring down
                            upon us their vengeance.
                        As to the demand to be made by us on the British government the principles of natural & political law, sanctioned by the usage of civilized nations, entitle us to
                            a satisfaction for the insult—and to a reparation for the injury.
                        Under the proposed instructions to our Minister at London a disavowal of the order of Admiral Berkley is to
                            be considered an adequate satisfaction for that insult, and as to the four men taken out of the Cheasapeake, the
                            restitution of them is to be considered a full reparation for that injury. If the British Government should, as is
                            expected, disavow the order of the Admiral, they cannot consistently &, I am confident, they will not refuse to
                            re-deliver to us the four men. But if these acts of obvious justice should even be done, they will afford to us a
                            satisfaction only as to the insult of the order and a reparation only as to the taking of the four men. With respect to
                            the residue of the wrongs done us, namely, the very costly injuries to our frigate, the mortifying frustration of her
                            intended cruise, the numerous inconveniences & expenses incident to this disappointment, the men killed & wounded and
                            the wanton invasion of the State of Virginia—for these, we, in fact, ask no reparation. We only as to impressments demand
                            what, prior to these injuries & under former instructions, we had insisted on as our clear right and as a sine qua non.
                            We insist upon nothing new in consequence of these recent enormous outrages. We only repeat the
                            demand of what we had before urged as justly due to us. We say that what we have ever considered as indisputably due to us
                            and what we have in former instructions urged as a sine qua non, is now to be accepted as an adquate reparation for
                            injuries that are fresh & bad beyond endurance and for which we are entitled to a special reparation. In a word, we ask
                            in reparation of these recent & enormous wrongs only what we would as inflexibly have demanded in case no such wrongs
                            had been done us.
                        Our claim therefore for satisfaction & reparation will be incomplete unless there be superadded to it a
                            demand of the punishment of the offending British officers as well for the invasion of Virginia as for the attack of our
                            frigate.
                  Respectfully
                        
                            Rt Smith
                     
                        
                    